PATTERSON, Justice:
This is an appeal from a judgment of the Circuit Court of the First Judicial District of Hinds County which reversed an order of the Jackson City Council. The City Council found the appellees had not introduced sufficient evidence of changed circumstances to warrant, rezoning of the subject property from A-l Residential to A-2 Residential (apartments).
The critical issue before the Court is whether the City Council acted in an arbitrary, capricious and discriminatory manner in denying the request for rezoning.
The record reflects that there is substantial evidence to support the finding of the City Council. Its finding, though perhaps debatable, was not arbitrary, capricious or discriminatory.
We are of the opinion that all issues presented by this appeal are controlled by the principles announced in Ridgewood Land Co. v. Moore, 222 So.2d 378 (Miss.1969).
We find no merit in appellees’ contention that they were denied a fair chance to articulate their positions by a limitation of fifteen minutes to each side of the controversy. The Council had before it the transcript of a full adversary hearing conducted before the City ■ Zoning Board during the hearing and subsequently while the case was under advisement. We will presume that the members of the City Council were diligent and unbiased in reviewing the evidence springing from the rezoning debate and surely we cannot state that by limiting oral argument there was a failure to grant a full and complete hearing.
There being substantial evidence to support the finding of the City Council, the Circuit Court erred in substituting its judgment for that of the Council.
Reversed and the order of the city council denying rezoning reinstated.
GILLESPIE, C. J., and JONES, INZER, and ROBERTSON, JJ., concur.